Case 2:19-cv-12676-MOB-MJH ECF No. 107 filed 09/03/20             PageID.1758     Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION




 LAURA M. SCOTT,


        Plaintiff,
                                                     Case No. 19-12676
 v.
                                                     Hon. Marianne O. Battani
 NANDAN PATEL, et al.,


        Defendants.


 _____________________________________/




                     ORDER DENYING PLAINTIFFS= MOTION FOR LEAVE
               TO PROCEED IN FORMA PAUPERIS IN SIXTH CIRCUIT APPEAL




        This matter is before the Court on Plaintiff, Laura M. Scott=s motion to proceed in


 forma pauperis (AIFP@) on appeal (ECF No. 103).   Plaintiff, who proceeded in this Court


 without counsel, filed a Notice of Appeal of the dismissal of her action.   For the reasons


 that follow, the motion is DENIED.
Case 2:19-cv-12676-MOB-MJH ECF No. 107 filed 09/03/20               PageID.1759      Page 2 of 5




 I. BACKGROUND


        After Scott filed her lawsuit, the Court referred it to the assigned Magistrate


 Judge, for report and recommendation (AR&R@).        See 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P.


 72(b)(3). The Magistrate Judge recommended that the Defendants= various motions be


 granted, and Plaintiff advanced 35 objections to the R&R.      Because the objections


 failed to address or undermine the Magistrate Judge=s specific reasoning and


 recommendations, the Court adopted the R&R in its entirety and entered a Judgment of


 Dismissal. (ECF No. 101).




 II. STANDARD OF REVIEW


        Federal Rule of Appellate Procedure 24(a)(1) provides that a party in a civil action


 "who desires to appeal in forma pauperis must file a motion in the district court." In


 addition, Rule 24(a)(2) states, "If the district court grants the motion, the party may


 proceed on appeal without prepaying or giving security for fees and costs, unless a


 statute provides otherwise." Fed. R. App. P. 24(a)(2). "If the district court denies the

                                               2
Case 2:19-cv-12676-MOB-MJH ECF No. 107 filed 09/03/20                     PageID.1760     Page 3 of 5




 motion, it must state its reasons in writing."        Id.   Further, 28 U.S.C. ' 1915(a)(3)


 provides that "[a]n appeal may not be taken in forma pauperis if the trial court certifies


 in writing that it is not taken in good faith."


 III. ANALYSIS


        The Court has reviewed Plaintiff=s application and finds that even if her financial


 status meets the requirements to proceed IFP, her appeal is not taken in good faith.


 See Shepard v. Morvzin, No. 16-3236, 2016 WL 10592246, at *1 (6th Cir. Dec. 9, 2016)


 (explaining that an appeal that >lacks an arguable basis either in law or in fact' would not


 be taken in good faith") (quoting Neitzke v. Williams, 490 U.S. 319, 325 (1989)).


        Scott has not offered any basis for her appeal.          Consequently, the Court is


 unable to ascertain what nonfrivolous issues, if any, she intends to pursue before the


 Court of Appeals. The inadequacy of Plaintiff=s showing may be due to her submission of


 the wrong form in support of her request for IFP status on appeal.            Specifically, her


 motion is accompanied by an application to proceed in the district court without


 prepayment of fees. However, under Fed. R. Civ. P. 24(a)(1), an appealing party must (I)

                                                   3
Case 2:19-cv-12676-MOB-MJH ECF No. 107 filed 09/03/20                 PageID.1761      Page 4 of 5




 submit the information called for in AForm 4 of the Appendix of Forms@ to establish her


 inability to pay the usual filing fee, and also (ii) Astate[] the issues that [she] intends to


 present on appeal.@


        In sum, Scott has not provided the full range of financial information specified in


 Form 4 nor has she identified the issues she wishes to pursue on appeal. Accordingly,


 the Court DENIES her motion for leave to proceed IFP in the Sixth Circuit.


 IV.    CONCLUSION


        In this case, the Court CERTIFIES, pursuant to Rule 24(a), that any appeal in this


 matter would not be taken in good faith. Leave to appeal in forma pauperis is therefore


 DENIED.


        IT IS SO ORDERED.




   September 3, 2020                                 s/Marianne O. Battani
                                                     MARIANNE O. BATTANI
                                                     United States District Judge




                                                 4
Case 2:19-cv-12676-MOB-MJH ECF No. 107 filed 09/03/20          PageID.1762    Page 5 of 5



 CERTIFICATE OF SERVICE

        Copies of this Order were served upon counsel of record on this date by ordinary
 mail and/or electronic filing.

                                         s/Kristen MacKay
                                         Case Manager




                                            5
